NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION


                              SUPERIOR COURT OF NEW JERSEY
                              APPELLATE DIVISION
                              DOCKET NO. A-2217-16T2

SUSAN LUCAS,

     Plaintiff-Respondent,
                                     APPROVED FOR PUBLICATION

v.                                         August 9, 2019

                                        APPELLATE DIVISION
1 ON 1 TITLE AGENCY,
INC., NEW JERSEY TITLE
INSURANCE CO., A.
SCHANCUPP & ASSOCIATES,
INC., ARNOLD SCHANCUPP,
ESQ., ALL-COUNTY SURVEYING,
PC, and GEORGE W. LATOS,

     Defendants.


SUSAN LUCAS,

     Plaintiff-Respondent,

v.

NEW JERSEY DEPARTMENT OF
TRANSPORTATION, STATE OF
NEW JERSEY, THE BOROUGH OF
MANTOLOKING, THE COUNTY
OF OCEAN, MOUNT CONSTRUCTION,
and ARORA AND ASSOCIATES, PC,

     Defendants.
__________________________________
            Argued December 19, 2018 – Decided August 9, 2019

            Before Judges Fuentes, Vernoia and Moynihan.

            On appeal from the Superior Court of New Jersey, Law
            Division, Ocean County, Docket Nos. L-3144-13 and
            L-0701-14.

            John M. Hanamirian argued the cause for appellant
            Freeborn & Peters, LLP (Hanamirian Law Firm, PC,
            attorneys; John M. Hanamirian, on the brief).

            Jay J. Rice argued the cause for respondent Susan Lucas
            (Nagel Rice, LLP, attorneys; Jay J. Rice and Randee M.
            Matloff, on the brief).

      The opinion of the court was delivered by

FUENTES, P.J.A.D.

      The attorneys who successfully represented plaintiff in the prosecution of

a legal malpractice action sought counsel fees from plaintiff that exceeded the

amount of consequential damages proximately caused by the attorney/tortfeasor.

When plaintiff and the attorneys were unable to agree on the fee, the trial judge

who presided over the legal malpractice action sua sponte decided to adjudicate

the fee dispute over the attorneys' objection. At the time the trial judge asserted

this authority, plaintiff had not sought to resolve the fee dispute before the

District Fee Arbitration Committee pursuant to Rule 1:20A-1 to -6, and the

attorneys had not filed a separate collection action against plaintiff.


                                                                           A-2217-16T2
                                         2
      In response to the attorneys' appeal, we now reverse. The fee dispute

between plaintiff and her attorneys is not part of the underlying legal malpractice

action. Plaintiff's attorneys were not a party in the case and had not filed a

collection action against plaintiff nor sought relief under N.J.S.A. 2A:13-5,

commonly known as the Attorney's Lien Act. Under these facts, the trial judge

did not have subject matter jurisdiction to adjudicate this counsel fee dispute.

                                         I

      Plaintiff Susan Lucas retained Freeborn & Peters LLP (Freeborn), a law

firm located in Cook County, Illinois, to prosecute a legal malpractice action

against Arnold Schancupp & Associates, a New Jersey law firm who represented

her in the purchase of her home in the Borough of Mantoloking, Ocean County.

Lucas claimed Schancupp failed to disclose that the property was subject to a

storm water easement.      She also claimed the New Jersey Department of

Transportation (NJDOT) was negligent by installing the storm water pipe under

the foundation of her home.

      The trial began in May 2016 and lasted a total of twenty-two days. In this

State, "a negligent attorney is responsible for the reasonable legal expenses and

attorney fees incurred by a former client in prosecuting the legal malpractice

action." Saffer v. Willoughby, 143 N.J. 256, 272 (1996). The Court deemed


                                                                           A-2217-16T2
                                        3
these expenditures as "consequential damages that are proximately related to the

malpractice." Ibid. Lucas prevailed against her former real estate attorney.1

The jury awarded plaintiff $980,000 as compensatory damages. Thereafter, the

trial judge held a bench trial and awarded Lucas an additional $99,506.10 as

consequential damages.

      The parties appeared before the trial judge on September 27, 2016, seeking

to address how to determine the question of Lucas's outstanding legal fees.

Because Lucas's cause of action included other parties, the judge recognized that

Schancupp might not be liable for all of Lucas's consequential damages. In an

order entered on September 30, 2016, the trial judge memorialized a protocol

for the parties to conduct limited discovery. The court agreed to decide how

much of the counsel fees Schancupp was required to pay Lucas by November

15, 2016. At the parties' request, the judge agreed to delay his decision. In a

telephonic conference held on November 18, 2016, Lucas informed the judge

that she had settled all of her counsel-fees claims against Schancupp. The only

remaining question concerned Freeborn's outstanding fees.




1
  The jury returned a "verdict of no cause of action" in favor of the NJDOT.
The remaining defendants named in the caption were not part of this trial.
                                                                         A-2217-16T2
                                       4
      Lucas paid Freeborn over $400,000 in the course of the litigation. At the

conclusion of the trial, Freeborn submitted a statement of account for

$1,727,168.52, reflecting the balance of attorney's fees Lucas owed to Freeborn.

Darren VanPuymbrouck, an attorney at Freeborn, "assured the court that his law

firm and Ms. Lucas would resolve their differences without the necessity of the

court's intervention." The judge informed the parties that if they were unable to

reach an agreement, "the court would resolve the dispute at the December 13,

2016 plenary hearing." In his memorandum of opinion, the judge noted that

neither Lucas nor VanPuymbrouck objected to this procedure.

      The retainer agreement between Lucas and Freeborn contained a provision

that designated the Cook County, Illinois courts as the forum to adjudicate all

disputes arising from their attorney-client relationship.        In a telephone

conference held on December 2, 2016, VanPuymbrouck apprised the judge and

Lucas that Freeborn objected to the jurisdiction of the New Jersey court to

resolve the legal dispute with its client.    Lucas advised the judge that she

intended to separately dispute the reasonableness of Freeborn's fees.

      Lucas did not file a separate claim against appellant, and the firm is not

listed in the trial court's order. Despite the parties' positions, the trial court

conducted a plenary hearing to determine the reasonableness of Freeborn's fees,


                                                                          A-2217-16T2
                                        5
and entered an order reducing the counsel fees from approximately $1.7 million

to approximately $359,000.        Lucas did not file a complaint or petition

challenging Freeborn's fees.

      Freeborn appeals from that order, arguing the court did not have

jurisdiction to set its fee.   It claims the court improperly interjected into the

dispute between Lucas and Freeborn and without Freeborn's consent disregarded

the forum selection clause in the retainer agreement. Freeborn also argues the

judge improperly asserted jurisdiction over this dispute based on the erroneous

belief that Lucas relied on Freeborn's purported consent to her decision to settle

her claims against Schancupp, and improperly relied on the firm's pro hac vice

admission to find jurisdiction. Finally, Freeborn argues the judge sua sponte

and improperly decided this dispute over counsel fees without a formal

complaint or petition for fees having been filed.

      We agree with Freeborn that under these circumstances, the Law Division

did not have jurisdiction to decide this fee dispute. The fee dispute between

Lucas and Freeborn was not part of the legal malpractice action against

Schancupp.     When this issue came before the court, the judge addressed the

parties and stated: "You have two alternatives; you can go through Fee

Arbitration, [Rule 1:20A-1 to -6] or you can submit it to the [c]ourt, but the Fee


                                                                          A-2217-16T2
                                         6
Arbitration Rules indicate that if the fee exceeds one hundred thousand dollars,

that the Fee Arbitration committee has the right to say, 'We are not getting

involved.'"2 Thus, as framed by the trial court, Lucas could file a petition with

the District Fee Arbitration Committee, with the strong likelihood the

Committee would decline jurisdiction, or wait for Freeborn to initiate legal

action against her to collect the outstanding fees. However, the judge did not

consider himself bound by these two options.

       On December 2, 2016, the court expressed its intention to proceed with

the plenary hearing over Freeborn's objection:

             MR. VANPUYMBROUCK: As Mr. Campobasso had
             stated earlier, with all due respect, we don't consent to
             having the court adjudicate any dispute between
             ourselves and our client. And so, with all due respect
             again, I don't think any additional information needs to
             be provided to this court.

             THE COURT: All right.

             MR. VANPUYMBROUCK: And I think we conveyed
             that position previously. So as I said, with all due
             respect, we just don't think there's any need to proceed
             any further.




2
    Rule 1:20A-2(b)(3).



                                                                         A-2217-16T2
                                        7
THE COURT: Well, with all due respect, if Ms. Lucas
wishes the court to resolve the matter, the [c]ourt is in
a position to do so and fully intends to do so.

MR. VANPUYMBROUCK: Yes, Your Honor, but --

THE COURT: I'm interested in Ms. Lucas' position.
Would you like the [c]ourt to resolve the matter, or do
you wish to have it done on your own?

MS. LUCAS: Well, I wish to have the matter resolved
with the [c]ourt, Your Honor.

THE COURT: All right. The court [has] indicated
previously that it intends to have a plenary hearing on
December the 13th. That's the date of the hearing. You
may attend the hearing and present the proofs that you
find are appropriate, and the [c]ourt will proceed
accordingly.

MR. VANPUYMBROUCK: Your Honor, can I be
heard and on the record please?

THE COURT: You are on the record.

MR. VANPUYMBROUCK: Yes. Your Honor, this is a
matter in which my law firm, Freeborn & Peters, [has]
an interest. They're not a party before this court or
never have been. They never consented to being a party
before this [c]ourt, and we're of the position we're not a
party and won't consent to that. With all due respect,
even though Ms. Lucas may prefer to proceed before
this [c]ourt, that does not dictate our position. So, it's
very clear to me that you do not have authority to -- not
you, personally, but the court does not -- adjudicate a
matter involving Freeborn & Peters at this point --

THE COURT: How do you come to that conclusion?

                                                             A-2217-16T2
                            8
             MR. VANPUYMBROUCK: I'm sorry?

             THE COURT: How do you come to the conclusion that
             this [c]ourt does not have jurisdiction to resolve a
             dispute on legal fees between a party and its law firm
             on a matter that was litigated in front of this [c]ourt?

             MR. VANPUYMBROUCK: Jurisdiction is a separate
             issue, Your Honor. It's a matter of ripeness at this
             point. It's a matter of consent. There's nothing pending
             before this [c]ourt that would allow the [c]ourt to
             adjudicate a dispute between Ms. Lucas and Freeborn
             & Peters. So that's our position.

             THE COURT: Well, then -- then I am going to indicate
             to the Morgan Melhuish firm that they are not to release
             the money to you. And that as soon as Ms. Lucas files
             a complaint to -- or a show cause order to receive her
             funds, I will hold the plenary hearing to resolve how it
             should be divided.

             MR. VANPUYMBROUCK: Right, Your Honor. With
             due respect, we object to that and don't believe that this
             [c]ourt has the authority to do that.

             THE COURT: Well, when you provide me persuasive
             authority that you are certain divest[s] me of that
             authority, I would be interested to read it. I would
             suggest to you, if you have not done so already, to
             review the case of Levine v. Levine,[3] which sets forth
             a procedure for the court to proceed in this type of
             matter.

             MR. VANPUYMBROUCK: Your Honor, I'm more
             than happy to look at any authority the [c]ourt cites. If
             there's anything else you want us to look at, we'd be

3
    381 N.J. Super. 1 (App. Div. 2005).
                                                                          A-2217-16T2
                                          9
            happy to do that. But we don't believe that's going to
            change our position, which is there is no ripe
            controversy before the [c]ourt, so…

            THE COURT: Well then, Ms. Lucas, I'm indicating to
            both of you that I’m going to contact the Morgan
            Melhuish firm, tell them that they are not to send the
            money until the [c]ourt resolves the matter that Ms.
            Lucas has indicated that there is a dispute between
            herself and the Freeborn Peters firm. And that once that
            matter is resolved, that the [c]ourt will indicate how it
            is to be divided.

            MR. VANPUYMBROUCK: So, Your Honor, what --
            on what basis would the [c]ourt have authority over
            Freeborn & Peters not a party before the [c]ourt?

            THE COURT: Because I assume that if you can't
            resolve the matter between yourselves, that Ms. Lucas
            will file a complaint with the [c]ourt asking the [c]ourt
            to remedy the dispute.

            MR. VANPUYMBROUCK: Well, that assumption
            does not make it a reality, and with all due respect, Your
            Honor, it does not provide this [c]ourt in our view,
            again with all due respect, the authority to adjudicate a
            matter involving Freeborn & Peters.

            [(Emphasis added).]

      When the judge thereafter asked Lucas if she intended to challenge the

reasonableness of Freeborn's fees, she replied: "Yes, I have no choice at this

point."




                                                                         A-2217-16T2
                                       10
                                         II

      In Saffer, the Court created an exception to the "American Rule" in legal

malpractice cases because the recovery of such fees are "consequential damages

that are proximately related to the malpractice." 143 N.J. at 272. The Court

thereafter extended the rationale of Saffer to claims against attorneys who

intentionally violate their fiduciary duties in Packard-Bamberger & Co. v.

Collier, 167 N.J. 427, 444 (2001). In both cases, counsel fees are a measure of

damages that a plaintiff must prove and a fact-finder must determine based on

the evidence.

      There is a significant, material difference between an award of counsel

fees under a fee-shifting statute, court rule, or contractual provision, and a fee

dispute between a client and her own attorney. As Judge Pressler noted in

Gruhin & Gruhin, P.A. v. Brown, 338 N.J. Super. 276, 281 (App. Div. 2001), a

"client who has retained an attorney and promised to pay him stands on a

completely different footing from the recipient of a fee-shifting allowance" and

the amount a plaintiff seeks to recover under fee shifting is separate and dist inct

from the amount the plaintiff owes her attorney.

      Freeborn's right to recover counsel fees against Lucas here arises under

the retainer agreement executed by the parties. The trial judge's reliance on


                                                                            A-2217-16T2
                                        11
Levine was misplaced because Levine "involves the right of an attorney in a

matrimonial action to petition for a charging lien on the client's assets and the

procedures to be followed in adjudicating such a petition." Id. at 4. Pursuant to

Rule 1:20A-6, the attorney notified the delinquent client of her right to pursue

fee arbitration and "provided her with the name and address of the secretary to

the district fee arbitration committee." Levine, 381 N.J. Super. at 6. The client

filed a petition before the Fee Arbitration Committee, which it declined to

adjudicate because the amount of the fee in dispute exceeded $100,000. 4 Id. at

7.

      The attorney in Levine sought relief from the court by filing a petition

before the judge in the underlying matrimonial action for the "entry of an order

setting a date for a plenary hearing." Id. at 7. However, the judge "refused to

either impose a charging lien upon respondent's assets or schedule a plenary

hearing." Ibid. The judge dismissed the petition and directed the attorney to

pursue "the usual procedure" and file a "separate action to collect the unpaid

legal fees." Ibid. The attorney appealed to this court. Relying on the Attorney's

Lien Act, N.J.S.A. 2A:13-5, we reaffirmed that the "lien provided by this statute



4
   Our colleagues in Levine cited Rule 1:20A-2(c)(1). This was an earlier
codification of Rule 1:20A-2(b)(3).
                                                                         A-2217-16T2
                                      12
'is intended to protect attorneys who do not have actual possession of assets

against clients who may not pay for services rendered.'" Id. at 9 (quoting Martin

v. Martin, 335 N.J. Super. 212, 222 (App. Div. 2000)).

      The Attorney's Lien Act is "rooted in equitable considerations, and its

enforcement is within the equitable jurisdiction of the courts." Ibid. (quoting

Martin, 335 N.J. Super. at 222). An attorney has the discretion to file a petition

for a lien "either before or after entry of the judgment in the underlying action."

Ibid. Of particular relevance here, "N.J.S.A. 2A:13-5 does not authorize a trial

court to dismiss a petition for an attorney's lien based on its preliminary view,

derived from the evidence presented in the underlying action, that the fees

claimed by the attorney are excessive." Id. at 10.

      The procedural and substantive due process considerations reflected in

Levine stand in sharp contrast to the ad hoc approach the trial judge employed

here. Freeborn did not file a petition pursuant to N.J.S.A. 2A:13-5 requesting

the trial court to adjudicate its fee dispute with Lucas. The court intruded in this

dispute over Freeborn's repeated objections and Lucas's acquiescence, which in

no way endowed the court with the subject matter jurisdiction to adjudicate this

fee dispute.   Because the trial court did not have the legal authority to

unilaterally assert jurisdiction over this fee dispute, the court's decision to sua


                                                                            A-2217-16T2
                                        13
sponte adjudicate this dispute was an ultra vires act; any relief awarded by the

court in this context is a legal nullity.

      Freeborn must file a separate cause of action to adjudicate its claim for

counsel fees against Lucas. We express no opinion about the enforceability of

the forum selection clause in the retainer agreement.

      Reversed.




                                                                        A-2217-16T2
                                            14